Exhibit 10.1

AGREEMENT AND SECOND AMENDMENT

TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

THIS AGREEMENT AND SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”), dated effective as of February 27, 2012, is made
and entered into by and among LUFKIN INDUSTRIES, INC., a Texas corporation
(“Lufkin”); LUFKIN FINANCE (US) LP, a Texas limited partnership (“Lufkin
Finance”); the Lenders signing below; and JPMORGAN CHASE BANK, N.A. (“JPMCB”),
as a Lender, as the Issuing Bank, and as the Administrative Agent under the
Credit Agreement referred to below (JPMCB, in such capacity, the “Agent”).
Lufkin, Lufkin Finance, such Lenders and the Agent are herein sometimes
collectively called the “Parties.”

Preliminary Statements

1. Lufkin, Lufkin Finance, certain financial institutions as lenders, the Agent,
and JPMCB as a Lender and as Issuing Bank entered into a Second Amended and
Restated Credit Agreement dated as of November 30, 2011 (the “2011 Credit
Agreement”).

2. Effective December 5, 2011, Lufkin, Lufkin Finance, certain financial
institutions as lenders, the Agent and JPMCB as a Lender and as the Issuing Bank
entered into an Agreement and First Amendment to Second Amended and Restated
Credit Agreement (the “First Amendment”).

3. The 2011 Credit Agreement, as amended by the First Amendment, is herein
called the “Credit Agreement”.

4. The Parties wish to amend further the Credit Agreement, all as more fully
hereinafter set forth.

Agreements

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
Parties, the Parties agree as follows:

 

  1. Amendment of Section 1.01.

A. There are hereby added to Section 1.01 of the 2011 Credit Agreement the
following definitions:

“Second Amendment” means the Agreement and Second Amendment to Second Amended
and Restated Credit Agreement dated February 27, 2012 among the Borrowers, the
Lenders, the Administrative Agent and the Issuing Bank.



--------------------------------------------------------------------------------

“Short-Term Liquidity Facility” means a credit facility providing for term loans
to Lufkin in an aggregate amount not to exceed $25,000,000 and with a maturity
of not more than 120 days.

“Short-Term Liquidity Loans” means any loans under the Short-Term Liquidity
Facility.”

“Zenith” means Zenith Oilfield Technology Ltd., headquartered in Aberdeenshire,
Scotland.

B. The following definitions in Section 1.01 of the Credit Agreement are amended
to provide as follows:

“Net Cash Proceeds” means (a) in connection with any Asset Sale, any settlement
of or payment in respect of any property or casualty insurance claim or any
condemnation proceeding (or proceeding in lieu thereof) relating to any asset of
Lufkin or its consolidated Subsidiaries, the proceeds thereof (including any
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of (i) amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such sale or such settlement or payment;
(ii) amounts paid in relation to attorneys’ fees, accountants’ fees, investment
banking fees, or other customary fees and expenses actually incurred in
connection therewith and filing fees and stamp taxes; and (iii) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements); provided that evidence of each of (i), (ii) and (iii) is provided
to the Administrative Agent in form and substance reasonably satisfactory to it,
and (b) in connection with any issuance or sale of any debt securities or
instruments or any Equity Interests or the incurrence of any loans by Lufkin or
its consolidated Subsidiaries, the cash proceeds received from such issuance,
sale or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“Pledged Collateral” has the meaning set forth in the Pledge Agreement and shall
in any event include (a) 100% of the total Equity Interest of each Material
Domestic Subsidiary and (b) 65% of the total Equity Interest in any First-Tier
Foreign Subsidiary; and, after completion of the post-closing obligations in
Section 5.15, Lufkin Romania and each other First-Tier Foreign Subsidiary.



--------------------------------------------------------------------------------

2. Amendment of Section 2.12. Section 2.12 of the Credit Agreement is hereby
amended to provide in its entirety as follows:

“SECTION 2.12 Mandatory Prepayments.

A. At all such times as the Short-Term Liquidity Facility exists and Short Term
Facility Loans are outstanding, all Net Cash Proceeds of all issuances of equity
or debt securities by Lufkin or any consolidated Subsidiary shall be applied
upon receipt by Lufkin or such consolidated Subsidiary in the following order:

First, to repay Short-Term Liquidity Loans and all other Obligations, if any, in
connection with the Short-Term Liquidity Facility;

Second, to repay the unpaid principal balance of the Revolving Loans; and

Third, an amount equal to fifty percent (50%) of all remaining Net Cash Proceeds
shall be applied to prepay the Term Loans pro rata according to their respective
outstanding principal amounts, such payments to be applied to the Term Loans in
inverse order of their maturity.

B. At all such times as the Short-Term Liquidity Facility exists but no
Short-Term Facility Loans are outstanding, for the first issuance of debt or
equity securities, all Net Cash Proceeds of such issuance by Lufkin or any
consolidated Subsidiary shall be applied upon receipt by Lufkin or such
consolidated Subsidiary in the following order:

First, to repay the unpaid principal balance of the Revolving Loans; and

Second, an amount equal to fifty percent (50%) of all remaining Net Cash
Proceeds shall be applied to prepay the Term Loans pro rata according to their
respective outstanding principal amounts, such payments to be applied to the
Term Loans in inverse order of their maturity.

C. At all other times:

(a) If at any time the aggregate of the Revolving Credit Exposures exceeds the
total of the Revolving Commitments, Lufkin shall immediately pay to the
Administrative Agent for the benefit of the Revolving Lenders the principal
amount of any Revolving Loans and Swingline Loans then outstanding to the extent
that (a) the aggregate Revolving Credit Exposures at such time exceed (b) the
total of the Revolving Commitments at such time. Accrued and unpaid interest on
the amount of the Loans so prepaid shall be due and payable at the time of such
prepayment. If no Revolving Borrowings are outstanding and only LC Exposures
remain, Lufkin shall deposit Cash Collateral in an account with the
Administrative Agent pursuant to Section 7.02 in an aggregate amount equal to
such excess.

(b) On or before each date which is three Business Days after the earlier of
(i) the date on which the financial statements of the Borrower referred to in
Section 5.01(a) or Section 5.01(b) for the fiscal quarter of the Borrower with
respect to which such prepayment is made are required to be delivered to the
Administrative Agent for delivery to the Lenders and (ii) the date such
financial statements are actually delivered to the Administrative Agent
(commencing with the fiscal quarter ending on March 31, 2012), the Term Loans
shall be



--------------------------------------------------------------------------------

reduced on a pro rata basis according to the outstanding principal balance of
the Term Loans by (x) when the most recently determined Leverage Ratio is
greater than 2.00 to 1.00, an amount equal to fifty percent (50%) of Excess Cash
Flow for the four consecutive fiscal quarters then most recently ended, and
(y) when the most recently determined Leverage Ratio is equal to or less than
2.00 to 1.00 but equal to or greater than 1.50 to 1.00, an amount equal to
twenty-five percent (25%) of Excess Cash Flow for the four consecutive fiscal
quarters then most recently ended. No prepayment shall be required when the most
recently determined Leverage Ratio is less than 1.50 to 1.00.

(c) The Term Loans shall be reduced on a pro rata basis according to the
outstanding principal balance of the Term Loans by:

(i) an amount equal to 100% of the Net Cash Proceeds of all Asset Sales received
by a Borrower or any of its consolidated Subsidiaries and not reinvested within
180 days after receipt; and

(ii) an amount equal to 100% of the Net Cash Proceeds in connection with any
issuance or sale of debt securities, preferred Equity Interests or instruments
or incurrence of loans, in each case by a Borrower or any of its consolidated
Subsidiaries, in each case upon receipt thereof by the applicable Borrower or
such consolidated Subsidiary; and

(iii) an amount equal to fifty percent (50%) of the Net Cash Proceeds of all
issuances of Equity Interests (other than preferred Equity Interests) by Lufkin
or any of its consolidated Subsidiaries; provided, that in the case of such an
issuance in connection with an acquisition by Lufkin or any of its consolidated
Subsidiaries of Equity Interests in, or assets of, another Person, prepayment
shall be required only of an amount equal to 50% of the Net Cash Proceeds
remaining after application of such Net Cash Proceeds to such acquisition.

(d) The Term Loans shall be reduced on a pro rata basis according to the
outstanding principal balance of the Term Loans by an amount equal to 100% of
the proceeds of insurance received by either of the Borrowers or any of their
respective consolidated Subsidiaries on account of the damage, destruction or
loss of any Property and not reinvested in similar Property within 180 days
after receipt.

(e) Payments of Term Loans pursuant to clause (b), (c) or (d) above shall be
subject to Section 2.22 and shall be applied to the installments on the Term
Loans in inverse order of their maturities.”

3. Amendment of Subsection 5.14(c). Subsection 5.14(c) of the Credit Agreement
is hereby amended to provide in its entirety as follows:

(c) Agreement to Deliver Pledge Agreements. Within (i) thirty (30) Business Days
after the creation or any acquisition by Lufkin or any of its Subsidiaries of a
Material Domestic Subsidiary, or after an existing Subsidiary becomes a Material
Domestic Subsidiary,



--------------------------------------------------------------------------------

or (ii) one hundred eighty (180) days after the creation or any acquisition by
Lufkin or any of its Subsidiaries of a First-Tier Foreign Subsidiary or after an
existing Subsidiary becomes a First-Tier Foreign Subsidiary, Lufkin shall
execute and deliver, and cause the owner or owners of all of the Equity
Interests (or, in the case of a Material Subsidiary that is a First-Tier Foreign
Subsidiary, the owner or owners of not less than 65% of the Equity Interests) in
such Material Subsidiary to execute and deliver, a Pledge Agreement, duly
authorized and executed by Lufkin and each such other owner or owners, together
with any certificates evidencing such Equity Interests, and all necessary
consents and approvals, to the end that all of the Equity Interests and related
Property (or, in the case of a Material Foreign Subsidiary, not less than 65% of
the Equity Interests and related Property) in all Material Subsidiaries (other
than Material Subsidiaries that are not First-Tier Foreign Subsidiaries) shall
at all times secure all Obligations then or thereafter existing or arising. In
connection therewith, Lufkin shall deliver, and shall cause each such owner or
owners and each such Material Subsidiary to deliver, to the Administrative Agent
with respect to such Material Subsidiary all of the materials described in
clauses (n) and (o) of Section 4.01, evidence that each Material Domestic
Subsidiary executing and delivering a Pledge Agreement pursuant to this Section
has received good and adequate consideration for doing so, and all other such
agreements, documents, instruments and other writings as may be necessary or
desirable (in the opinion of the Administrative Agent) to create and perfect a
valid first Lien on, pledge of and security interest in all such Equity
Interests and related property and evidence satisfactory to the Administrative
Agent that the entity granting such security interest has taken all corporate
and other organizational action and obtained all consents necessary to approve
and authorize its execution and delivery of such Pledge Agreement and the
performance of its obligations thereunder and, if requested by the
Administrative Agent, an opinion of counsel in form, scope and substance
reasonably acceptable to the Administrative Agent.

4. Amendment of Section 6.01. Section 6.01 of the Credit Agreement is hereby
amended to add to Section 6.01 the following subsections:

“(j) other unsecured Indebtedness in an aggregate principal amount not to exceed
$250,000,000 at any one time outstanding and with a maturity no earlier than six
months after the Maturity Date;

(k) Indebtedness under the Short-Term Liquidity Facility, not to exceed
$25,000,000 in aggregate principal amount;

(l) unsecured Indebtedness of Zenith, not to exceed $20,000,000 (or its currency
equivalent) in aggregate principal amount at any one time outstanding; and

(m) secured Indebtedness of Zenith not to exceed $2,000,000 (or its currency
equivalent) in aggregate principal amount at any one time outstanding.”

5. Amendment of Section 6.02. Section 6.02 of the Credit Agreement is hereby
amended to add to it the following additional subsection:

“(e) Liens on the Collateral securing Indebtedness permitted by Section 6.01(k)
or 6.01(m).”



--------------------------------------------------------------------------------

6. Amendment of Section 6.04. Subsection (d) of Section 6.04 is hereby amended,
new subsections (e), (f), and (g) are added, all as follows:

“(d) Investments made by Lufkin in Newco, any Guarantor, or Lufkin Romania;

(e) Investments made by Lufkin in any consolidated Subsidiary (other than Newco,
any Guarantor, or Lufkin Romania), not to exceed $50,000,000 in the aggregate at
any one time outstanding;

(f) Investments made by Lufkin, directly or through one or more of its
consolidated Subsidiaries, in Zenith, not to exceed 88,000,000 GBP (or its
currency equivalent) in the aggregate at any one time outstanding; and

(g) Investments made by any consolidated Subsidiary to or in Lufkin, or by any
consolidated Subsidiary (other than Newco or a Guarantor) to or in any other
consolidated Subsidiary.”

Existing subsections (e) and (f) are renumbered as subsections (h) and (i),
respectively.

7. Amendment of Section 7.01. Section 7.01 of the Credit Agreement is hereby
amended to add to it the following subsection:

“(w) an Event of Default under the Short-Term Liquidity Facility.”

8. Amendment of Section 9.04(f). Section 9.04(f) of the Credit Agreement is
hereby amended to provide in its entirety as follows:

“(f) Disclosure. Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
or in connection with the Short-Term Liquidity Facility, disclose to the
assignee or participant or proposed assignee or participant or to any lender
under the Short-Term Liquidity Facility or to the assignee or participant or
proposed assignee or participant in any Short-Term Liquidity Loan any
information relating to either of the Borrowers, any Loan Party, or any
Subsidiary of either Borrower; provided that such assignee or participant or
proposed assignee or participant is instructed that its review, copying or
retention of such information will act as its agreement to be bound by
Section 9.16.”



--------------------------------------------------------------------------------

9. Amendment of Section 9.16. Section 9.16 of the Credit Agreement is hereby
amended to provide in its entirety as follows:

“SECTION 9.16 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders (on behalf of itself and each of its Affiliates) agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
members, managers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) to any lender under the Short-Term Liquidity and its and
its Affiliates’ directors, officers, members, managers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (f) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the Short-Term Liquidity Facility or the enforcement of rights
hereunder or thereunder, (g) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or under the Short-Term Liquidity
Facility or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to either Borrower and its obligations,
(h) with the consent of Lufkin, or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank
or any Lender or any lender under the Short-Term Liquidity Facility on a
nonconfidential basis from a source other than the Borrowers. For the purposes
of this Section, “Information” means all information received from either of the
Borrowers or any of their respective Subsidiaries relating to either of the
Borrowers or any of their respective Subsidiaries or any Loan Party or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, the Issuing Bank, any Lender or any lender under
the Short-Term Liquidity Facility on a nonconfidential basis prior to disclosure
by either of the Borrowers; provided that, in the case of information received
from either of the Borrowers, any of their respective Subsidiaries or any Loan
Party after the date hereof, such information is clearly identified in writing
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Notwithstanding the foregoing, the Administrative Agent may provide information
relating to the Loans to Gold Sheets, and other similar bank trade publications,
with such information to consist of deal terms consisting of (i) the Borrowers’
names, (ii) principal loan amounts, (iii) interest rate, (iv) term length and
(v) the Unused Commitment Fee Rate and other fees to the Lenders in the
syndicate, the identity of their attorneys and other information customarily
found in such publications.”



--------------------------------------------------------------------------------

10. Conditions Precedent. This Amendment shall be effective as of the date set
forth above, subject to the receipt by the Agent of

(a) counterparts of this Amendment, duly executed by each of the Parties;

(b) confirmation by Lufkin, Lufkin Finance and each of the other Guarantors and
Loan Parties, in form and substance satisfactory to the Agent, of the continuing
validity, enforceability and effectiveness of each of the Guaranty Agreement,
the Lufkin Guaranty, the Assumption Agreement, and each Security Document, all
notwithstanding the adoption of this Amendment;

(c) a favorable written opinion (addressed to the Agent and the Lenders) of
Andrews Kurth LLP, counsel for Lufkin, in form and substance satisfactory to the
Agent and its counsel and covering such matters relating to the Borrowers, the
other Loan Parties, the Credit Agreement, the other Loan Documents, or the
Transactions as the Agent shall reasonably request;

(d) such documents, resolutions, and certificates as the Administrative Agent
may reasonably request relating to the organization, existence and good standing
of each Borrower and each other Loan Party, the authorization of the
transactions described in this Amendment by each Borrower and each other Loan
Party, and any other legal matters relating to the Borrower or any other Loan
Party, this Amendment or the transactions described in it, all in form and
substance satisfactory to the Administrative Agent; and

(e) a certificate in respect of the name and signature of each officer of such
Borrower and of each other Loan Party who is authorized to sign on its behalf
this Amendment and any related Loan Document to which such Borrower or such Loan
Party is a party.

11. Representations True; No Default. Lufkin and Lufkin Finance jointly and
severally represent and warrant to the Lenders and the Agent that

(a) the representations and warranties contained in the Credit Agreement are
true and correct on and as of the date of this Amendment as though made on and
as of such date (except to the extent such representations and warranties
expressly relate solely to an earlier date);

(b) no event has occurred and is continuing which constitutes a Default under
the Credit Agreement; and



--------------------------------------------------------------------------------

(c) this Amendment has been duly executed and delivered by Lufkin and Lufkin
Finance and constitutes the legal, valid and binding obligations of Lufkin and
Lufkin Finance, respectively, enforceable against Lufkin and Lufkin Finance in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

12. Ratification. Except as expressly amended hereby, the Credit Agreement, as
hereby amended, and the other Loan Documents are in all respects ratified and
confirmed as the legal, valid and binding obligations of Lufkin and Lufkin
Finance and are, and shall continue to be, in full force and effect. Lufkin and
Lufkin Finance hereby agree with the Lenders and the Agent, and acknowledge to
the Lenders and the Agent, that all of the respective liabilities and
obligations of Lufkin and Lufkin Finance and each of the other Loan Parties
under the Credit Agreement and the other Loan Documents remain in full force and
effect as of the date of this Amendment and after giving effect to it.

13. Definitions and References. Unless otherwise defined herein, terms used
herein which are defined in the Credit Agreement shall have the meanings therein
ascribed to them. The term “Agreement” as used in the Credit Agreement and the
term “Credit Agreement” as used in the other Loan Documents or any other
instrument, document or writing furnished to the Agent, the Issuing Bank or any
Lender by or on behalf of Lufkin, Lufkin Finance or any Subsidiary shall mean
the Credit Agreement as hereby amended.

14. Expenses; Additional Information. Lufkin shall pay to the Agent on demand
all expenses (including reasonable counsel’s fees) incurred in connection with
the preparation, reproduction, execution and delivery of this Amendment.

15. Severability. If any term or provision of this Amendment or the application
thereof to any person or circumstances shall, to any extent, be deemed invalid
or unenforceable, the remainder of this Amendment, or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby and this Amendment
shall be valid and enforced to the fullest extent permitted by applicable law.
Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
thereof or affecting the validity or enforceability of such provision in any
other jurisdiction and, to this end, the provisions of this Amendment are
severable.

16. Miscellaneous. This Amendment (a) shall be binding upon and inure to the
benefit of the Parties, the other Lenders (if any) and their respective
successors, assigns, receivers and trustees; (b) may be modified or amended only
in accordance with the Credit Agreement; (c) SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND OF THE UNITED STATES OF
AMERICA; (d) may be executed and delivered by facsimile or other electronic
transmission (such as .pdf) and may be executed in several counterparts, and by
the Parties on



--------------------------------------------------------------------------------

separate counterparts, and each counterpart, when so executed and delivered,
shall constitute an original agreement, and all such separate counterparts shall
constitute but one and the same agreement, (e) embodies the entire agreement and
understanding among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, consents and understandings relating to such
subject matter, and (f) is a Loan Document. The headings herein shall be
accorded no significance in interpreting this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized officers effective as of the date written
above.

 

LUFKIN INDUSTRIES, INC., a Texas corporation By:  

/s/ Christopher L. Boone

  Christopher L. Boone   Chief Financial Officer and Vice President LUFKIN
FINANCE (US) LP, a Texas limited partnership By:   Lufkin Finance II ULC,  

an Alberta unlimited liability corporation,

its General Partner

  Name:  

/s/ Christopher L. Boone

    Christopher L. Boone,     Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, as Issuing Bank, and as Administrative
Agent under the Credit Agreement By:  

/s/ Sallye Cielencki

Name:  

Sallye Cielencki

Title:  

VP / Underwriting

Lufkin Industries Agreement and Second Amendment to

Second Amended And Restated Credit Agreement

Signature page for Lender, Issuing Bank, and Administrative Agent



--------------------------------------------------------------------------------

Lender and Co-Syndication Agent:

 

BANK OF AMERICA, N.A.

By:  

/s/ Charles Dale

Name:  

Charles Dale

Title:  

SVP

Lufkin Industries Agreement and Second Amendment to

Second Amended And Restated Credit Agreement

Signature page for Lender and Co-Syndication Agent



--------------------------------------------------------------------------------

Lender and Co-Syndication Agent:

 

WELLS FARGO BANK, N.A.

By:  

/s/ J. C. Hernandez

Name:  

J.C. Hernandez

Title:  

Director

Lufkin Industries Agreement and Second Amendment to

Second Amended And Restated Credit Agreement

Signature page for Lender and Co-Syndication Agent



--------------------------------------------------------------------------------

Lender and Documentation Agent:

 

REGIONS BANK

By:  

/s/ Michael Foster

Name:  

Michael Foster

Title:  

Vice President

Lufkin Industries Agreement and Second Amendment to

Second Amended And Restated Credit Agreement

Signature page for Lender and Documentation Agent



--------------------------------------------------------------------------------

Lender:

 

HSBC BANK USA, N.A.

By:  

/s/ Ryan Smith

Name:  

Ryan Smith

Title:  

Vice President

Lufkin Industries Agreement and Second Amendment to

Second Amended And Restated Credit Agreement

Signature page for Lender



--------------------------------------------------------------------------------

Lender:

 

THE BANK OF NOVA SCOTIA

By:  

/s/ John Frazell

Name:  

John Frazell

Title:  

Director

Lufkin Industries Agreement and Second Amendment to

Second Amended And Restated Credit Agreement

Signature page for Lender



--------------------------------------------------------------------------------

Lender:

 

WHITNEY BANK

By:  

 

Name:  

 

Title:  

 

Lufkin Industries Agreement and Second Amendment to

Second Amended And Restated Credit Agreement

Signature page for Lender



--------------------------------------------------------------------------------

Lender:

 

BRANCH BANKING & TRUST COMPANY

By:  

/s/ Matt McCain

Name:  

Matt McCain

Title:  

SVP

Lufkin Industries Agreement and Second Amendment to

Second Amended And Restated Credit Agreement

Signature page for Lender



--------------------------------------------------------------------------------

Lender:

 

COMPASS BANK

By:  

/s/ Collis Sanders

Name:  

Collis Sanders

Title:  

Executive Vice President

Lufkin Industries Agreement and Second Amendment to

Second Amended And Restated Credit Agreement

Signature page for Lender



--------------------------------------------------------------------------------

Lender:

 

CAPITAL ONE, N.A.

By:  

/s/ John W. Stam

Name:  

John W. Stam

Title:  

VP

Lufkin Industries Agreement and Second Amendment to

Second Amended And Restated Credit Agreement

Signature page for Lender